Citation Nr: 1821860	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder other than chronic bronchitis, to include obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1970 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in July 2017, and remanded this issue for additional development in order to request treatment records and a VA examination.  After the development was completed, the case returned to the Board for further appellate review.

During the course of the appeal, the Veteran's claims for entitlement to service connection for left ear hearing loss (now rated as bilateral hearing loss) and chronic bronchitis were granted in a February 2018 rating decision.  As these decisions represent a final grant of benefits sought on appeal, the issues are no longer before the Board.

The issue of entitlement to service connection for a lumbar strain (claimed as back problems) was denied in an August 2016 rating decision.  The Veteran submitted a statement and new evidence in March 2017 that is relevant to this claim.  However, the evidence has not been considered by the RO and the issue has not been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran received a VA contract examination for sleep apnea in October 2017.  The VA contract examiner opined, "STR [service treatment record] documentation noted history of bronchitis, pneumonia, cough and allergic rhinitis, but no documentation of insomnia or other sleeping problem.  Therefore, the claimed respiratory condition to include OSA was less likely than not (less than 50 percent probability) incurred in or caused during service."  Unfortunately, the contract examiner relied solely on the absence of documentation in the Veteran's service treatment records to provide this medical opinion.  A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the opinion lacks any discussion of the Veteran's reports of sleep apnea symptoms during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  Furthermore, private treatment records from January 2016 indicate that the Veteran was unable to use his CPAP due to coughing spells from the bronchitis.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disability, to include an opinion as to whether the condition is caused or aggravated by the service-connected bronchitis.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, the Board finds that an addendum VA examination opinions must be obtained for the claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum VA examination opinion or schedule the Veteran for a VA examination, if necessary, to determine the nature and etiology of any current respiratory disability, to include obstructive sleep apnea.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed sleep apnea is related to service.  

The examiner must comment on the lay report of symptoms.

b)  Opine whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea is caused by the service-connected chronic bronchitis.  

c)  Opine whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea is aggravated by the service-connected chronic bronchitis.  

The examiner must provide a complete rationale for any opinion offered.  

2.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claim on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

